Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 1 of 10 Page ID #:269



  1   Mike Arias (CSB #115385)
        mike@asstlawyers.com
  2   Alfredo Torrijos (CSB #222458)
       alfredo@asstlawyers.com
  3   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
      6701 Center Drive West, 14th Floor
  4   Los Angeles, California 90045
      Telephone: (310) 844-9696
  5   Facsimile: (310) 861-0168
  6   Steven L. Woodrow*
        swoodrow@woodrowpeluso.com
  7   Patrick H. Peluso*
        ppeluso@woodrowpeluso.com
  8   Taylor T. Smith*
        tsmith@woodrowpeluso.com
  9   WOODROW & PELUSO, LLC
      3900 East Mexico Avenue, Suite 300
 10   Denver, Colorado 80210
      Telephone: (720) 213-0675
 11   Facsimile: (303) 927-0809
 12   *Pro Hac Vice
 13   Attorneys for Plaintiff and the alleged Classes
 14                          UNITED STATES DISTRICT COURT
 15         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 16
       Edwardo Munoz, individually and on         Case No. 2:18-cv-03893-RGK-AGR
 17    behalf of all others similarly situated,
 18                                Plaintiff,     JOINT CASE MANAGEMENT
                                                  STATEMENT
 19          v.
 20                                                Date: October 22, 2018
       7-Eleven, Inc., a Texas corporation,
                                                   Judge: Hon. R. Gary Klausner
 21                                Defendant.      Courtroom: 850
                                                   Complaint Filed: May 9, 2018
 22
 23
 24
 25
 26
 27
 28
      Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 2 of 10 Page ID #:270



  1         Plaintiff Edwardo Munoz (“Plaintiff” or “Munoz”) and Defendant 7-Eleven,
  2   Inc. (“Defendant” or “7-Eleven”) jointly submit this Rule 26(f) Report pursuant to
  3   Rule 26(f) of the Federal Rules of Civil Procedure, and this Court’s standing order.
  4   1. Statement of the Case
  5         Plaintiff’s Position: This putative class action challenges Defendant’s alleged
  6   violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., (“FCRA” or
  7   the “Act”), specifically the Act’s rules governing the procurement of background
  8   checks on job applicants and employees. In short, Plaintiff alleges that Defendant
  9   violated the FCRA by using an improper form disclosure when it ordered
 10   background checks on applicants and employees.
 11          The FCRA requires that employers provide a “standalone” disclosure that
 12   says the company will procure a background check. This disclosure cannot contain
 13   any extraneous information, apart from a line where the applicant or employee can
 14   sign to authorize the background check. 7-Eleven’s form disclosure, however—
 15   including the one provided to Plaintiff—was replete with irrelevant extra
 16   information. Under the FCRA, that entitles each person about whom Defendant
 17   obtained a background check to statutory damages ranging between $100 - $1,000.
 18          Defendant’s Position:       Plaintiff’s contentions regarding 7-Eleven’s
 19   straightforward, one-page, disclosure are wrong as it is a standalone document that
 20   does not contain any extraneous information. Indeed, numerous courts have held
 21   analogous disclosures meet the FCRA’s requirements as a matter of law, and
 22   Plaintiff to date has failed to cite to any decision where a court found an analogous
 23   disclosure did not do so.
 24          Moreover, Plaintiff’s contentions regarding statutory damages is also
 25   incorrect as it fails to inform the Court of two key showings that would have to be
 26   made before any statutory damages award could be made. First, before statutory
 27
 28                                             -1-
      Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 3 of 10 Page ID #:271



  1   damages could be awarded, Plaintiff would have to show that 7-Eleven “willfully”
  2   violated the FCRA’s standalone requirement with the form. Unsurprisingly, it
  3   would be absurd to find that 7-Eleven willfully violated the FCRA with a one-page
  4   form on the grounds that form includes too much information. Second, even if
  5   Plaintiff succeeded in proving 7-Eleven willfully violated the standalone
  6   requirement with its one-page form, the only people who could obtain statutory
  7   damages would be those who are able to convince a trier of fact that they actually
  8   were confused by what 7-Eleven’s one-page disclosure meant.
  9
 10
      2. Subject Matter Jurisdiction
 11
 12          This case is an alleged class action brought under the Fair Credit
 13   Reporting Act, 15 U.S.C. § 1681 et seq., (“FCRA” or the “Act.”). As such, the
 14   Parties agree that the Court has original jurisdiction under 28 U.S.C. § 1331. No
 15   issues exist as to personal jurisdiction or venue, and no parties remain to be
 16   served.
 17          Plaintiff asserts that the Court also has subject matter jurisdiction under
 18   28 U.S.C. § 1332(d) because this case is a putative class action consisting of
 19   over 100 class members who are minimally diverse and whose amounts in
 20   controversy, when aggregated, exceed $5,000,000.
 21
 22
 23
 24
 25
 26
 27
 28                                              -2-
      Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 4 of 10 Page ID #:272



  1   3. Legal Issues
  2           Plaintiff’s Position:
  3              (i) Whether Defendant’s FCRA disclosure complies with the mandates of
  4    the FCRA;
  5           (ii) Whether Defendant acted willfully;
  6           (iii) Whether one or more classes should be certified; and
  7           (iv) The proper measure of damages.
  8           Defendant’s Position:
  9           In addition to the legal issues identified above by Plaintiff, and as noted
 10    above, one other substantial issue that would have to be resolved in this case is that
 11    – even presuming Plaintiff was able to show 7-Eleven willfully violated the FCRA
 12    with its one-page form by including too much information in it – Plaintiff and
 13    other class members will also have to establish that they were, in fact, genuinely
 14    confused by what the one-page form was.
 15   4.     Service
 16          All parties have been served and there are no issues with service.
 17   5.     Additional parties
 18          The parties do not expect to add any additional parties at this time.
 19   6.     Contemplated motions
 20          Plaintiff has moved for class certification within the 90-day requirement set
 21   forth in the Local Rules and anticipates the potential need to file an updated motion
 22   for class certification after an appropriate period of class discovery, if the Court finds
 23   that this is necessary to make a determination as to class certification. Plaintiff also
 24   intends to move for summary judgment after a class has been certified. Plaintiff may
 25   need to file a motion to amend the pleadings as appropriate.
 26
 27
 28                                               -3-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 5 of 10 Page ID #:273



  1            At this time, Defendant intends to pursue a motion for summary judgment. In
  2   addition, it expects that substantial motion practice will be required on case
  3   management issues in the event this case is certified for class treatment given the
  4   numerous – and in Defendant’s mind insurmountable – difficulties managing this
  5   case would entail if allowed to proceed as a class.
  6   7.       Arbitration
  7            The case is not suitable for reference to arbitration or to a Magistrate Judge for
  8   trial.
  9   8.       Related Cases
 10            The parties are not aware of any related cases.
 11   9.       Discovery
 12            a.    Extent, nature, and location of discovery
 13                  Plaintiff’s Position: Plaintiff’s position on a discovery schedule hinges
 14   on whether the Court requires additional evidence before ruling on Plaintiff’s motion
 15   for class certification (which has been filed without the benefit of discovery, to comply
 16   with the Local Rules’ 90-day requirement). If the Court believes it has sufficient
 17   evidence at the outset to certify a class without the benefit of class discovery, Plaintiff
 18   believes a six-month period of merits discovery is appropriate. However, if the Court
 19   requires additional evidence before ruling on the class certification issue, Plaintiff
 20   believes that discovery should proceed with respect to both class certification and
 21   merits issues for a period of ten (10) months. The first eight (8) months will be devoted
 22   to written and oral fact discovery. The final two (2) months of this period will be
 23   devoted to experts. At the close of this ten (10) month period the Plaintiff would file
 24   a renewed motion for class certification. Following a ruling on class certification the
 25   Court would hold a subsequent case management conference and establish a schedule
 26   for the remainder of the case, including a period for any remaining merits-based
 27
 28                                                -4-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 6 of 10 Page ID #:274



  1   discovery, and dates for summary judgment briefing, pre-trial conferences, and the
  2   trial. Discovery in this case will focus primarily on Defendant’s FCRA disclosure
  3   form, its knowledge of FCRA requirements, its training of employees in FCRA
  4   compliance, and the ability to identify class members. The majority of the discovery
  5   in this case will be obtained from Defendant’s records.
  6          Plaintiff strongly disagrees with Defendant’s position that 2-3 years of
  7   discovery would be required if a class were certified here. This position, if adopted,
  8   would make certifying a class in a FCRA case impossible. Fortunately for Plaintiff
  9   and the class, this position misunderstands the law. In a class action, “standing is
 10   satisfied if at least one named plaintiff meets the requirements.” Bates v. United Parcel
 11   Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007); accord Ellis v. Costco Wholesale Corp.,
 12   657 F.3d 970, 978–79 (9th Cir. 2011); see also Larson v. Trans Union, LLC, 201
 13   F.Supp.3d 1103, 1109 (N.D. Cal 2016). 7-Eleven’s argument ignores this authority
 14   and is based on the flawed premise that each individual class member must show
 15   through separate proofs that they were sufficiently confused so as to have standing.
 16   This is not, and has never been, the law.
 17          Defendant’s Position:       Defendant disagrees that any discovery should be
 18   allowable on certification issues if the Court denies Plaintiff’s motion for class
 19   certification because, as explained in its opposition to that motion, there are numerous,
 20   insurmountable, hurdles that Plaintiff would never be able to address such that class
 21   treatment could be warranted in this matter.
 22          In the event the Court denies Plaintiff’s motion for class certification, Defendant
 23   believes a customary discovery period would be, and that trial could be set on
 24   Plaintiff’s individual claims by mid-2019 (if not earlier).
 25          However, if the Court were to grant Plaintiff’s motion for class certification,
 26   discovery would need to last for 2-3 years given, as noted above, a required showing
 27
 28                                               -5-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 7 of 10 Page ID #:275



  1   for anyone to receive statutory damages is that they prove they were confused by 7-
  2   Eleven’s one-page disclosure form because it contained too much information. Thus,
  3   if certification is granted, the Court will either need to set this matter for a years’-long
  4   trial for each putative class member (which numbers in the thousands), or the parties
  5   are going to have to engage in substantial deposition practice. Defendant further notes
  6   that Plaintiff’s contentions regarding class members’ not needing to establish they
  7   were actually confused by Defendant’s one-page disclosure form is wrong, as
  8   authorities make clear that such a showing is required for a person to obtain statutory
  9   damages under the FCRA. See, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1546-50
 10   (2016); Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1175-76 (9th Cir.
 11   2018); Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 889 (7th Cir. 2017); Cooper
 12   v. Acad. Mortg. Corp. (UT), 2017 WL 8186733, *6 (N.D. Ga. Nov. 27, 2017);
 13   Sandoval v. Pharmacare US, Inc., 2016 WL 3554919, *7-*8 (S.D. Cal. June 10,
 14   2016). In addition, the only decision Plaintiff cites in support of his position that even
 15   mentions the FCRA is the non-binding Larson decision, and it does not affirmatively
 16   hold such a showing is unnecessary for statutory damages to be awarded under the
 17   FCRA. See Larson, 201 F. Supp. 3d at 1109.
 18          b.     Suggested Changes to Discovery Limitations
 19          Plaintiff’s position: The Parties do not propose any changes to the discovery
 20   limitations imposed by the Federal Rules of Civil Procedure.
 21          Defendant’s position: If the case is not certified, no changes will need to be
 22   made to the default rules of discovery. However, if the case is certified, as detailed
 23   above, significant changes will have to be made.
 24          c.     Number of hours per deposition
 25                 The Parties propose 8 hours per deposition.
 26   10.    Jury Trial
 27
 28                                                -6-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 8 of 10 Page ID #:276



  1           Plaintiff has made a proper jury trial demand. Defendant does not dispute
  2   Plaintiff’s right to trial by jury but does not independently request a trial by jury.
  3   11.     Trial Length
  4           Plaintiff’s Position: A trial in this case would take 3 days. Plaintiff disagrees
  5   with Defendant’s assertion that a trial could take over a year.
  6           Defendant’s Position: If the case is not certified, trial should take no more than
  7   3 days. If a case is certified, a trial could possibly take over a year (and potentially a
  8   number of years) to complete given the individualized inquiries that would be required
  9   regarding whether each putative class member was, in fact, confused by 7-Eleven’s
 10   one-page disclosure form because it included too much information.
 11   12.     Settlement
 12           The parties do not request Court assistance with settlement talks at this time.
 13   The parties reserve the right to request a judicial settlement conference after initial
 14   discovery has taken place.
 15   13.     Other Matters
 16           There are no other matters that the Parties believe require Court attention at this
 17   time.
 18
 19
                                               Respectfully submitted,
 20
 21   Dated: October 15, 2018                  Edwardo Munoz, individually and on behalf
                                               of all others similarly situated,
 22
 23                                      By:    /s/ Patrick H. Peluso
                                               One of Plaintiff’s Attorneys
 24
 25                                            Mike Arias (CSB #115385)
                                                mike@asstlawyers.com
 26                                            Alfredo Torrijos (CSB #222458)
                                                alfredo@asstlawyers.com
 27
 28                                                -7-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 9 of 10 Page ID #:277



                                         ARIAS SANGUINETTI WANG &
  1                                            TORRIJOS, LLP
                                         6701 Center Drive West, 14th Floor
  2                                      Los Angeles, California 90045
                                         Telephone: (310) 844-9696
  3                                      Facsimile: (310) 861-0168
  4                                      Steven L. Woodrow*
                                           swoodrow@woodrowpeluso.com
  5                                      Patrick H. Peluso*
                                           ppeluso@woodrowpeluso.com
  6                                      Taylor T. Smith*
                                           tsmith@woodrowpeluso.com
  7                                      WOODROW & PELUSO, LLC
                                         3900 East Mexico Avenue, Suite 300
  8                                      Denver, Colorado 80210
                                         Telephone: (720) 213-0675
  9                                      Facsimile: (303) 927-0809
 10
      Dated: October 15, 2018            CALL & JENSEN
 11                                      A Professional Corporation
                                         Julie R. Trotter
 12                                      Kent R. Christensen
                                         Delavan J. Dickson
 13
 14
                                         By: /s/ Julie R. Trotter
 15                                           Julie R. Trotter
 16                                       Attorneys for Defendant 7-Eleven, Inc.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                          -8-
       Joint Case Management Statement
Case 2:18-cv-03893-RGK-AGR Document 42 Filed 10/15/18 Page 10 of 10 Page ID #:278



   1
   2
   3
   4
   5                               CERTIFICATE OF SERVICE
   6         The undersigned hereby certifies that a true and correct copy of the above
   7   titled document was served upon counsel of record by filing such papers via the
   8   Court’s ECF system on October 15, 2018.
   9                                         /s/ Patrick H. Peluso
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                            -9-
       Joint Case Management Statement
